Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, filed 8 December 2020, have been acknowledged.
	The claim objections and the 101 rejections have been withdrawn due to the claim amendments.
	The amendments to claim 5 and 7 have been acknowledged.
	The cancellation of claim 6 has been acknowledged.
	The addition of claims 8-10 have been acknowledged.
	Currently, claims 5 and 7-10 are pending.	

Response to Arguments
Argument:
	The cited art cannot maintain the compressed condition while being stretched.

Response:
	Argument is unpersuasive. Hubert discloses a locking mechanism on the first slider 36 (which enables the sliding and mounting of the chest and pelvic units 34b, 34a) for releasably securing the 

Argument:
	Hubert’s pads are L-shaped with a bottom support portion underneath the patient and thus support the patient’s weight. The pads 34a and 34b are for properly positioning the patient of have a certain height from the rectangular frame 14. Thus, the shape of pads 34a, 34b of Hubert do not have the same advantages of the claimed press bodies.

Response:
	Argument is unpersuasive. It is unclear what advantages the claimed invention has over Hubert within the scope of the claims. Referring to applicant’s previous claims submitted on 12 September 2019, the prior art of Hubert is capable of performing all limitations within the scope of the claims (see previous 102 rejection).

Argument:
	Since each resilient pad 46 is made of hyper-elastic and visco-elastic foams such as polyurethane foam or silicon covered with PVC, the distinctive effect of the present invention (trunk balance fixation to the patient) can be hardly achieved.

Response:
	Argument is unpersuasive. Regardless of the padding, the underlying L-shaped supports intra-operatively apply corrective forces to the thoracic and lumbar regions of the patient P while correction 

Argument:
	 Pair of pelvis pads 34a and pair of upper chest pads 34b of Hubert are both provided for insuring “proper initial positioning of the patient”. That is, the pads 34a, 34b are not aimed to shift the chest unit and the pelvic unit in a direction along the cranio-caudal direction for the patient separating the chest unit and the pelvic unit from each other and hold the chest unit and the pelvic unit to obtain a condition that a tensile load has been provided to a deformed spine along the cranio-caudal direction.

Response:
Argument is unpersuasive. Hubert specifies active correction of the spinal deformity that can be manipulated and displaced in 3D by the surgeon either before the surgery when the patient is positioned or during the surgery when additional corrective forces on the patient’s thorax are needed (Paragraph 0012).

Argument:
	The pads cannot give sufficient tensile load and cannot be considered “configured to stretch a deformed spine of the patient along the cranio-caudal direction of the patient” because the pads may slip.

Response:
	Argument is unpersuasive. Because the width of the device can be adjusted and locked, compression and a sufficient tensile load can be achieved.

Claim Objections
Claim 7 is objected to because of the following informalities:
In Claim 7, Line 5, the word “patent” should be corrected to “patient”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0248650 A1 (Skripps et al., hereinafter referred to as Skripps) in view of US 2005/0081865 A1 (Hubert et al., hereinafter referred to as Hubert).
In regards to Claim 5, Skripps discloses a medical device 10 (two body-support apparatuses 10) that connects to an operating table (Paragraph 0068, two body-support apparatuses 10 are secured to an accessory frame 12 for spinal surgery as shown in Fig 1) and that is performed immediately before conducting surgical correction-and-fusion surgery for spinal deformity of a patient or during the correction-and-fusion surgery (Paragraph 0068, body support apparatus 10 is adjustable to conform to the contours of a patient’s body and to support the patient during surgical procedures), the medical device facilitating the correction-and-fusion surgery by holding the patient in a condition that spinal deformity of the patient has been corrected (Paragraph 0006, in many situations it is important to have a patient support apparatus permitting flexure of a patient by a sufficient amount to place the lumbar region of the patient’s spine in a more lordotic or more kyphotic position than when the patient is simply lying in a flat, prone position. Paragraph 0011, when a plurality of body-support portions are mounted on the support assembly, they may be independently moveable to vary a spacing therebetween), the medical device including:

the chest unit 10A has a pair of plate-shaped (Fig 8 and 9, wherein the second body support apparatus 80’s interface surface is flat, and therefore plate shaped) chest pressing bodies 78A, 80A (first body support apparatus 78 and second body support apparatus 80) configured to compress the chest of the patient from both right-left directions (Paragraph 0084, translation of couplers 72 and 74 relative to cross-member 76 permits body support apparatus 10 to be secured to accessory frames and surgical tables having differing widths. The translation of couplers 72 and 74 permit the body-support apparatus 10 to be secured to patient-support apparatuses having any number of widths. Because the width may be adjusted, the chest pressing bodies can compress the chest) and hold the chest of the patient in compressed condition (Paragraph 0008, the body-support portions are configured to be adjustable to support a patient thereon, especially, for example, a patient in supine position), and
the pelvic unit 10B has a pair of plate-shaped (Fig 8 and 9, wherein the second body support apparatus 80’s interface surface is flat, and therefore plate shaped) pelvic pressing bodies 78B, 80B (first body support apparatus 78 and second body support apparatus 80) configured to compress the pelvis of the patient from both right-left directions (Paragraph 0084, translation of couplers 72 and 74 relative to cross-member 76 permits body support apparatus 10 to be secured to accessory frames and surgical tables having differing widths. The translation of couplers 72 and 74 permit the body-support apparatus 
Skripps does not further disclose:
wherein the chest unit and the pelvic unit are configured to be translatable along the cranio-caudal direction of the patient such that the chest unit and the pelvic unit separate relative to each other, and wherein a fixed release mechanism holds the chest unit and the pelvic unit in place to obtain a condition that the spine of the patient is pulled
Hubert teaches an analogous medical device that connects to an operating table (Paragraph 0019, a trunk positioning system 10 adapted to be removably mounted to a standard operating table 12), further teaching an analogous chest unit 34b (pair of upper chest pads 34b) and pelvic unit 34b (pair of pelvis pads 34a), wherein the chest unit 34b and the pelvic unit 34a are configured to be translatable along the cranio-caudal direction of the patient such that the chest unit and the pelvic unit separate relative to each other (Paragraph 0024, each patient positioning module 34 comprises a first slider 36 slidably mounted to one of the rails 18. Paragraph 0020, the frame 14 includes a pair of longitudinally extending rails 18. Further illustrated in Figs 2 and 3. Each pad of the pelvic unit and the chest unit is individually and slidably mounted to the rail), and wherein a fixed release mechanism holds the chest unit and the pelvic unit in place (Paragraph 0025, the first slider 36 is provided in the form of a C-shaped aluminum sleeve 50 sliding along one of the aluminum rails 18. A set screw (not shown) or other locking means are provided for releasably securing the sleeve 50 in position on the rail 18) to obtain a condition that the spine of the patient is pulled (Paragraph 0012, a positioning device that accomplishes active correction of the spinal deformity by virtue of a number of corrective pads that can be manipulated and displaced in 3D by the surgeon. Paragraph 0035, the patient is then placed on the cushions 34a and 34b. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adjustable support structure as disclosed by Skripps, to be translatable individually in the cranio-caudal direction, as taught by Hubert, in order to accomplish active correction of the spinal deformity that can be manipulated and displaced in 3D by the surgeon either before the surgery when the patient is positioned or during the surgery when additional corrective forces on the patient’s thorax are needed (Hubert, Paragraph 0012).
In regards to Claim 7, Skripps in view of Hubert discloses the invention as claimed above.
Skripps in view of Hubert further discloses wherein each chest pressing body 10A has a chest projection (Skripps, Fig 9, wherein there is a surface of body-support portion) that projects towards the patient (Skripps, Fig 9, wherein the chest projection surface faces towards patient 300), the chest projection being configured to prevent the patient from slipping with respect to the chest pressing body in a direction along the cranio-caudal direction of the patient (Skripps, Paragraph 0084, translation of couplers 72 and 74 relative to cross-member 76 permits body support apparatus 10 to be secured to accessory frames and surgical tables having differing widths. The translation of couplers 72 and 74 permit the body-support apparatus 10 to be secured to patient-support apparatuses having any number of widths. Because the width may be adjusted, the patient can be secured with enough compression on both sides) and configured to stretch a deformed spine of the patient along the cranio-caudal direction of the patient (Hubert, Paragraph 0012, a positioning device that accomplishes active correction of the spinal deformity by virtue of a number of corrective pads that can be manipulated and displaced in 3D 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chest pressing body and pelvic pressing body, as disclosed by Skripps in view of Hubert, to be configured to prevent the patient from slipping and stretch a deformed spine of the patient, as taught 
In regards to Claim 10, Skripps in view of Hubert discloses the invention as claimed above.
Skripps in view of Hubert further discloses wherein the chest projections (Skripps, Fig 9, wherein there is a surface of body-support portion) project toward each other such that the width therebetween gradually reduces in a direction toward the pelvic unit (Skripps, Paragraph 0108, support portion 314 is symmetrical to body-support portion 312 and has a front end 330 and a rear end 332. Front end 330 is adjustable as depicted by arrow 334 and rear end 332 is adjustable as depicted by arrow 336. Because the front and rear end are adjustable, the shape of the chest projections can be made such that the width therebetween gradually reduces in a direction toward the pelvic unit), and the pelvic projections (Skripps, Fig 9, wherein there is a surface of body-support portion) project toward each other such that the width therebetween gradually reduces in a direction toward the chest unit (Skripps, Paragraph 0108, support portion 314 is symmetrical to body-support portion 312 and has a front end 330 and a rear end 332. Front end 330 is adjustable as depicted by arrow 334 and rear end 332 is adjustable as depicted by arrow 336. Because the front and rear end are adjustable, the shape of the pelvic projections can be made such that the width therebetween gradually reduces in a direction toward the chest unit) for the purpose of being configured to interface with the contours of a patient’s body so as to provide support during surgery. The supports are shaped to be positioned to support the patient without obstructing blood flow through blood vessels during the surgery. It is also beneficial to have clearance for the abdomen to move during surgery so that respiration is easier for the patient and so that blood is not forced into the spinal surgery site (Skripps, Paragraph 0100).
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0248650 A1 (Skripps) in view of US 2005/0081865 A1 (Hubert), and further in view of US 6,428,497 B1 (Crouch).
In regards to Claim 8, Skripps in view of Hubert discloses the invention as claimed above.
Skripps in view of Hubert does not further disclose:
wherein the chest unit includes a base substrate on which the chest of the patient is placeable, the base substrate being provided separately from the chest pressing body, and
the pelvic unit includes a pelvic substrate on which the waist of the patient is placeable, the pelvic substrate being provided separately from the pelvic pressing body.
Crouch teaches an analogous medical device (Abstract, a therapeutic table system for supporting a body of a user above a surface and for applying traction to a spine of a user lying on the therapeutic table system), further teaching an analogous pelvic unit 32 (hip support assembly 32) includes a pelvic substrate 33 (base member 33) on which the waist of the patient is placeable (Col 2, Lines 3-7, a support assembly is mounted on an upper surface of the tabletop for supporting a body of a user lying on the tabletop. Further illustrated in Fig 3), the pelvic substrate being provided separately from the pelvic pressing body 35 (hip securing members 35) (Col 5, Lines 17-20, each of the hip securing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pelvic unit, as disclosed by Skripps in view of Hubert, to have a separate pelvic substrate, as taught by Crouch, in order to further provide traction to the spine by readjusting the cranio-caudal positioning of the pelvic unit (Crouch, Abstract).
Skripps in view of Hubert and Crouch does not further explicitly disclose:
wherein the chest unit includes a base substrate on which the chest of the patient is placeable, the base substrate being provided separately from the chest pressing body.
However, Crouch further teaches a head unit 25 (head support assembly 25) performing a similar function to the pelvic unit 33 (as taught by Crouch) for providing traction by adjusting the hip unit in relation to the head unit (Crouch, Col 6, Lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chest unit, as disclosed by Skripps in view of Hubert and Crouch, to have a separate chest substrate, as taught by Crouch, in order to further provide traction to the spine by readjusting the cranio-caudal position of the chest unit in relation to the pelvic unit (Crouch, Abstract).
In regards to Claim 9, Skripps in view of Hubert discloses the invention as claimed above.
Skripps in view of Hubert does not further disclose:
wherein the pair of plate-shaped chest pressing bodies are configured to compress the chest of the patient only laterally from both right-left directions,
wherein the pair of plate-shaped pelvic pressing bodies are configured to compress the pelvis of the patient only laterally from both right-left directions.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pelvis pressing bodies, as disclosed by Skripps in view of Hubert, to compress the pelvis only laterally from both right-left directions, as taught by Crouch, in order to provide traction to the spine while the user’s hips are secured (Col 5, Lines 28-45) by retaining the pelvis while the pelvis unit 33 is translated (Crouch, Col 6, Lines 30-40).
Skripps in view of Hubert and Crouch does not further explicitly disclose:
wherein the pair of plate-shaped chest pressing bodies are configured to compress the chest of the patient only laterally from both right-left directions.
However, Crouch further teaches a head unit 25 (head support assembly 25) with head securing members 28 performing a similar function to the pelvic unit 33 (as taught by Crouch) for providing traction by adjusting the hip unit in relation to the head unit (Crouch, Col 6, Lines 30-40).


.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        4 March 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786